DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-12, 14-18, 20, & 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “substantially” in claims 1 & 16, last lines, respectively, is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “substantially in the horizontal plane” in claims 1 & 16, last lines, respectively, as -- in the horizontal plane --.  
Regarding claim 10, it is unclear what the claim limitations are since the second surface is within 90 degrees may not meet the limitations of within 15 degrees, etc.  These should be should be one range in the claim or the different ranges separated into different dependent claims.  

Allowable Subject Matter
Claims 1-8, 10-12, 14-18, 20, & 21 are allowed.  However, 112 issued need to be resolved.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 & 16, 
The prior art does not disclose or suggest the claimed “the first surface is in the horizontal plane” in combination with the remaining claim elements as set forth in claims 1 & 16.  

Response to Arguments
Applicant’s arguments, see page 2, lines 5-6 of the remarks, filed 11/30/2022, with respect to claims 1 & 16 have been fully considered and are persuasive.  The 102 rejection of claims 1-3, 9-16, 18 & 20 has been withdrawn. 
The Applicant argues on page 2, lines 2-4 of the remarks against another possible interpretation of the applied art that was not used in the previous rejection.  
While the Examiner agrees with the argument, this is a different interpretation than what was used in the previous office action.  Kelleher teaches a second portion (figure 1-3, ref # 7C) which is connected to the first portion (figure 1-3, ref # 7A) by a connection structure (figure 1-3, ref # 7B) which is canted downwardly and swept back, (figure 1-3) a second surface (figure 1-3, ref # 7C) spaced from the first portion (figure 1-3, ref # 7A) by the connection structure (figure 1-3, ref # 7B) and which is positioned to interact with the directed vortices.  (See paragraph 0013 & figures 1-3)  
However, Kelleher does not teach the first surface is in the horizontal plane as defined by the claims.  
Therefore the Examiner withdraws the 102 rejection of claims 1-3, 9-16, 18, & 20.  
No further arguments were provided.  
Regarding claim 10, Kelleher further teaches the second surface (figure 1-3, ref # 7C) is within 15 degrees of the horizontal plane.  (See paragraph 0013 & figures 1-3) Therefore Kelleher also teaches within 30 degrees, within 45 degrees, and within 90 degrees.  (See paragraph 0013 & figures 1-3)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Kelleher (EP Pub No. 2,281,747 A2) discloses an aircraft having a plurality of wings, a tip portion of each of the wings/aerofoils including a respective air-redirection formation which includes: a first portion, which includes a first surface which forms a continuation of an aerodynamic lifting surface of the aerofoil, and which is for directing vortices away from the aerofoil; and a second portion which is connected to the first portion by a connection structure which is canted downwardly and swept back, a second surface spaced from the first portion by the connection structure and which is positioned to interact with the directed vortices; the second surface is within 15 degrees of the horizontal plane, (See paragraph 0013) and the connection structure (See figures 1-3, ref # 7B) is connected to the first portion (See figures 1-3, ref # 7A) at a location on the first portion (See figures 1-3, ref # 7A) furthermost from the aerofoil.  (See figures 1-3, ref # 5A, 5B, & 6)  The reference Firth (Pub No. US 2017/0073062 A1) discloses an aircraft, a plurality of wings/aerofoils, tip portions, a first portion, a first surface, a second portion, a second surface, a connection structure, and the first surface moves through a horizontal plane but is not in the horizontal plane.  The reference Alford, Jr. et al. (US Patent No. 7,644,892 B1) discloses an aircraft, a plurality of wings/aerofoils, tip portions, a first portion, a first surface, a second portion, a second surface, a connection structure, and the first surface is in the horizontal plane.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647